Title: To Thomas Jefferson from David Parmelee, 28 August 1806
From: Parmelee, David
To: Jefferson, Thomas


                        
                            Sir
                            
                            Territory of Orleans, Western District,Opelousas 28. August 1806.
                        
                        Charles Lewis, a Lieutenant in the United States Army, came to this place the latter part of July last, on
                            his way to Natchitoches. The fore part of this month he was seized with a severe inflamation in his head, of which he died
                            the 12 instant. I am induced to make this communication, by being informed that he was your nephew.
                        This District contains six Counties, and is in extent equal to about two hundred miles square. Its population
                            is estimated at nine thousand; its Malitia at fifteen hundred. In pursuance of a law passed at the last session of the
                            legislature in this Territory, a census of its inhabitants will shortly be completed. This Country is remarkably pleasant,
                            and I beleive that it is very healthy. It abounds with prairies, some of which are from ten to thirty miles in extent;
                            their margins meanders like those of Rivers, and are covered with variety of timber and beautiful groves. An almost
                            constant sea-breeze winds its way up through the prairies and renders the climate cool and salubrious.
                        The County of Attacapas, which lies between this and the sea, I am told excells in some respects the soil of
                            this County; the sugar cane and sweet oranges grow there, and fish and fish and oysters are easily taken on the coast. I
                            am much mistaken if this Country does not possess more natural endowments than the Country in the South of France. The
                            winters are so mild that but few people here provide any fodder, although they might have hay in abundance for making it.
                            This climate is favorable to the production of wheat, rye, corn, oats, potatos, apples, quinces, pears, peaches and almost
                            all kinds of vegitables and fruits. A large well flavored apple was presented to me a few days since, which was taken from
                            a tree that has borne two crops this year.
                        Many of the inhabitants who claim lands in this District have imbibed strong prejudices against the
                            Government of the United States: they seem to take it for granted, that if Spain had retained the Country, all their
                            claims would have been allowed; that the United States are disposed to curtail the rights of the claimants, by enacting
                            laws containing provisions, which, they say, cannot in many cases be complied with, and which laws do not embrace but a
                            part of their claims. But as Mr. Thompson and myself shall probably remove our sittings into the other Counties, we shall
                            have an opportunity to undeceive many of the citizens, and, as I hope, remove many of their prejudices, which originated
                            in gross ignorance.
                        Should what I have written be of any use or satisfaction or use to you, my intentions will be answered. 
                  I am
                            with due respect and consideration, Sir, Your Ob: Sev:
                        
                            David Parmelee 2nd.
                            
                        
                    